DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.  Claims 4, 9, and 14 are canceled.  Claims 1-3, 5-8, 10-13 and 15-16 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dean 6334309 in view of Khan 2010/0281876.
Regarding Claim 1, Dean teaches an air-shielded fuel injection assembly (Figs. 1-2, 4) for use in a combustion chamber of a turbine (Abstract), the assembly comprising: 
a fuel manifold 25 including a plurality of fuel injection ports 22, 23, each fuel injection port 22, 23 of the plurality of fuel injection ports 22, 23 including a circular structure (seen in Figs. 2 & 4) for injecting a cylindrical fuel injection column radially outward into an annular cavity 60 of a mixer assembly 10 (Figs. 2-4); and 
an air manifold 58 including a plurality of air injection ports 20, 21, each air injection port 20, 21 of the plurality of air injection ports 20, 21 being formed downstream of an associated circular fuel injection port 22, 23 among the plurality of circular fuel injection ports 22,23 (Fig. 4),
each said air injection port 20, 21 is separated from the associated circular fuel injection port 22, 23 by a distance (seen Fig. 4), 
each said air injection port 20, 21 including a structure (oval structure seen in Fig. 4) for injecting a flow of air radially outward into the annular cavity 60 of the mixer assembly 10 and downstream of the associated circular fuel injection port 22, 23 (Figs. 2 & 4).
Dean does not teach each said air injection port including a rectangular structure for injecting a rectangular flow of air radially outward into the annular cavity of the mixer assembly. 
Khan teaches it was known to use a substantially rectangular configuration of the air injection port 6 (Fig. 5) downstream of the fuel injector 4 ([0026] teaches that configurations of passages 6 and 4 can be circular, oval, or rectangular; [0018] teaches “It should be appreciated that the inert gas and/or less reactive fuel may also be injected just after the highly reactive fuel”). (Emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rectangular configuration for each said air injection port  20,21 in Dean, as taught by Khan, since it has been held that a simple substitution of one known element, in this case, oval 
Dean in view of Khan does not teach each said air injection port including a rectangular structure for injecting a rectangular flow of air radially outward into the annular cavity of the mixer assembly and downstream of the associated circular fuel injection port in a manner to introduce rectangular downstream air curtain extending radially outward into the annular cavity and downstream of an associated cylindrical 
fuel injection column introduced into the annular cavity by the associated circular fuel injection port, the rectangular downstream air curtain at least partially wrapping about the associated cylindrical fuel injection column in a manner to steer a trajectory of a plurality of injected fuel droplets of the cylindrical 
fuel injection column, minimize recirculation upstream of the cylindrical fuel injection column and increase penetration of the cylindrical fuel injection column into the annular cavity.
However, Dean in view of Khan teaches a plurality of fuel injection ports 22, 23 of circular structure, and a downstream plurality of air injection ports 20, 21 having a rectangular structure, as taught by Khan.  Each said rectangular air injection port of Dean in view of Khan, injecting a rectangular flow of air radially outward into the annular cavity of the mixer assembly and downstream of the associated circular fuel injection port in a manner to introduce rectangular downstream air curtain extending radially outward into the annular cavity and downstream of an associated cylindrical fuel injection column introduced into the annular cavity by the associated circular fuel injection port, the rectangular downstream air curtain at least partially wrapping about the associated cylindrical fuel injection column in a manner to steer a trajectory of a plurality of injected fuel droplets of the cylindrical fuel injection column, minimize recirculation upstream of the cylindrical fuel injection column and increase penetration of the cylindrical fuel injection column into the annular cavity, because it has been held that “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (I). In this case, the process is producing the rectangular column of air. Although this is a rejection under 35 USC 103, the process of Khan of producing rectangular columns of air by a rectangular air injection port appears to be irrefutable. With respect to remainder of functional recitations, it is noted that that the instant structure and the prior art being identical, and being operated in an identical fashion, they will produce identical flow results, see also in re Schreiber  In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
Regarding Claim 6, Dean teaches a mixer assembly (Figs. 1-2, 4) for use in a combustion chamber of a turbine engine (Abstract), the assembly comprising: 
a mixer 62 including a main housing and defining an annular cavity 60; 
an air-shielded fuel injection assembly 10 in fluid communication with the annular cavity 60, the air-shielded fuel injection assembly comprising: 
a plurality of fuel injection ports 22, 23, each fuel injection port 22, 23 of the plurality of fuel injection ports 22, 23 including a circular structure (seen in Figs. 2 & 4) for injecting a cylindrical fuel injection column radially outward into an annular cavity 60 (Figs. 2-4); and 
a plurality of air injection ports 20, 21, each air injection port 20, 21 of the plurality of air injection ports 20, 21 being formed downstream of an associated circular fuel injection port 22, 23 among the plurality of circular fuel injection ports 22,23 (Fig. 4),
each said air injection port 20, 21 is separated from the associated circular fuel injection port 22, 23 by a distance (seen Fig. 4), 
each said air injection port 20, 21 including a structure (oval structure seen in Fig. 4) for injecting a flow of air radially outward into the annular cavity 60 and downstream of the associated circular fuel injection port 22, 23 (Figs. 2 & 4), and 
a swirler 13 positioned upstream from the air-shielded fuel injection assembly 10 and having a plurality of vanes for swirling air traveling through the swirler 13 (Fig. 4).
Dean does not teach each said air injection port including a rectangular structure
Khan teaches it was known to use a substantially rectangular configuration of the air injection port 6 (Fig. 5) downstream of the fuel injector 4 ([0026] teaches that configurations of passages 6 and 4 can be circular, oval, or rectangular; [0018] teaches “It should be appreciated that the inert gas and/or less reactive fuel may also be injected just after the highly reactive fuel”). (Emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rectangular configuration for each said air injection port  20,21 in Dean, as taught by Khan, for the same reason as discussed in rejection of claim 1 above.
Dean in view of Khan does not teach each said air injection port including a rectangular structure for injecting a rectangular flow of air radially outward into the annular cavity and downstream of the associated circular fuel injection port in a manner that introduces a rectangular downstream air curtain extending radially outward into the annular cavity and downstream of an associated cylindrical fuel injection column introduced into the annular cavity by the associated circular fuel injection port, the rectangular downstream air curtain at least partially wrapping about the associated cylindrical fuel 
injection column in a manner to steer a trajectory of a plurality of injected fuel droplets of the cylindrical 
fuel injection column, minimize recirculation upstream of the cylindrical fuel injection column and increase penetration of the cylindrical fuel injection column into the annular cavity.
However, Dean in view of Khan teaches a plurality of fuel injection ports 22, 23 of circular structure, and a downstream plurality of air injection ports 20, 21 having a rectangular structure, as taught by Khan.  Each said rectangular air injection port of Dean in view of Khan, injecting a rectangular flow of air radially outward into the annular cavity of the mixer assembly and downstream of the associated circular fuel injection port in a manner that introduces a rectangular downstream air curtain extending radially outward into the annular cavity and downstream of an associated cylindrical fuel injection column introduced into the annular cavity by the associated circular fuel injection port, the rectangular downstream air curtain at least partially wrapping about the associated cylindrical fuel injection column in a manner to steer a trajectory of a plurality of injected fuel droplets of the cylindrical fuel injection column, minimize recirculation upstream of the cylindrical fuel injection column and increase penetration of the cylindrical fuel injection column into the annular cavity, because it has been held that “Under the principles of inherency, if a prior art device, in its normal and usual operation, would In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (I). In this case, the process is producing the rectangular column of air. Although this is a rejection under 35 USC 103, the process of Khan of producing rectangular columns of air by a rectangular air injection port appears to be irrefutable. With respect to remainder of functional recitations, it is noted that that the instant structure and the prior art being identical, and being operated in an identical fashion, they will produce identical flow results, see also in re Schreiber  In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
Regarding Claim 11, Dean teaches a turbine engine assembly comprising: 
a compressor section; a combustor section, and a turbine section (Abstract), 
the compressor section, the combustor section and the turbine section are configured in a downstream axial flow relationship (col. 1, ll. 6-10), the combustor section comprising: 
a combustion chamber (col. 1, l. 9); and 
a mixer assembly (Fig. 1) disposed in the combustion chamber, the mixer assembly comprising: 
a mixer 62 including a main housing and defining an annular cavity 60;
an air-shielded fuel injection assembly 10 in fluid communication with the annular cavity 60, the air-shielded fuel injection assembly comprising: 
a plurality of fuel injection ports 22, 23, each fuel injection port 22, 23 of the plurality of fuel injection ports 22, 23 including a circular structure (seen in Figs. 2 & 4) for injecting a cylindrical fuel injection column radially outward into an annular cavity 60 (Figs. 2-4); and 
a plurality of air injection ports 20, 21, each air injection port 20, 21 of the plurality of air injection ports 20, 21 being formed downstream of an associated circular fuel injection port 22, 23 among the plurality of circular fuel injection ports 22,23 (Fig. 4),
each said air injection port 20, 21 is separated from the associated circular fuel injection port 22, 23 by a distance (seen Fig. 4), 

a swirler 13 positioned upstream from the air-shielded fuel injection assembly 10 and having a plurality of vanes for swirling air traveling through the swirler 13 (Fig. 4).
The recitation “provide an upstream swirl crossflow (intended use)” is directed to an intended use for the swirler. 
Dean’s swirler 13 is capable of providing an upstream swirl crossflow.
Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
Dean does not teach each said air injection port including a rectangular structure for injecting a rectangular flow of air radially outward into the annular cavity of the mixer assembly. 
Khan teaches it was known to use a substantially rectangular configuration of the air injection port 6 (Fig. 5) downstream of the fuel injector 4 ([0026] teaches that configurations of passages 6 and 4 can be circular, oval, or rectangular; [0018] teaches “It should be appreciated that the inert gas and/or less reactive fuel may also be injected just after the highly reactive fuel”). (Emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rectangular configuration for each said air injection port 20,21 in Dean, as taught by Khan, for the same reason as discussed in rejection of claim 1 above.
Dean in view of Khan does not teach each said air injection port including a rectangular structure for injecting a rectangular flow of air radially outward into the annular cavity and downstream of the associated circular fuel injection port in a manner that introduces a rectangular downstream air curtain extending radially outward into the annular cavity and downstream of an associated cylindrical fuel injection column introduced into the annular cavity by the associated circular fuel injection port of the 
However, Dean in view of Khan teaches a plurality of fuel injection ports 22, 23 of circular structure, and a downstream plurality of air injection ports 20, 21 having a rectangular structure, as taught by Khan.  Each said rectangular air injection port of Dean in view of Khan, injecting a rectangular flow of air radially outward into the annular cavity of the mixer assembly and downstream of the associated circular fuel injection port in a manner that introduces a rectangular downstream air curtain extending radially outward into the annular cavity and downstream of an associated cylindrical fuel injection column introduced into the annular cavity by the associated circular fuel injection port of the plurality of fuel injection ports, the rectangular downstream air curtain at least partially wrapping about the associated cylindrical fuel injection column in a manner to steer a trajectory of a plurality of injected fuel droplets of the cylindrical fuel injection column, minimize recirculation upstream of the cylindrical fuel injection column and increase penetration of the cylindrical fuel injection column into the annular cavity, because it has been held that “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (I). In this case, the process is producing the rectangular column of air. Although this is a rejection under 35 USC 103, the process of Khan of producing rectangular columns of air by a rectangular air injection port appears to be irrefutable. With respect to remainder of functional recitations, it is noted that that the instant structure and the prior art being identical, and being operated in an identical fashion, they will produce identical flow results, see also in re Schreiber  In re Schreiber,
Regarding Claim 2, Dean in view of Khan teaches the invention as claimed and discussed above in claim 1.  However, Dean in view of Khan, does not teach the air-shielded fuel injection assembly is tunable to adjust fuel-air mixing in the assembly to achieve low NOx emissions.
The recitation “the air-shielded fuel injection assembly is tunable to adjust fuel-air mixing in the assembly to achieve low NOx emissions (intended use)” is directed to an intended use for air-shielded fuel injection assembly. 
Dean in view of Khan’s air-shielded fuel injection assembly, as recited in claim 1, is capable of being tuned to adjust fuel-air mixing in the assembly to achieve low NOx emissions.  Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
Regarding Claims 3, 8 and 13, Dean in view of Khan teaches the invention as claimed and discussed above in claims 1, 6, and 11, respectively, and Dean further teaches 
the fuel manifold is in fluid communication with a source of fuel and the air manifold is in fluid communication with a source of air (compressor) (Abstract).
Regarding Claims 5, 10 and 15, Dean in view of Khan teaches the invention as claimed and discussed above in claims 1, 6, and 11, respectively, and Dean further teaches 
a center of each of the plurality of air injection ports 20, 21 is aligned with a center of the associated circular fuel injection port 22, 23 along a vector forming a flow angle of a fuel trajectory in the circular fuel injection column introduced by the circular fuel injection port 22, 23 (Fig. 4).
Dean in view of Khan, as discussed so far, does not teach plurality of rectangular air injection ports.
Khan teaches it was known to use a substantially rectangular configuration of the air injection port 6 (Fig. 5) downstream of the fuel injector 4 ([0026] teaches that configurations of passages 6 and 4 can just after the highly reactive fuel”). (Emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the plurality of air injection ports 20, 21 of Dean in view of Khan, and use a rectangular configuration for each air injection port 20,21, as taught by Khan, for the same reason as discussed in rejection of claim 1 above.
Regarding Claims 7 and 12, Dean in view of Khan teaches the invention as claimed and discussed above in claims 6 and 11, respectively. However, Dean in view of Khan, does not teach at least one of the plurality of circular fuel injection ports or at least one of the plurality of rectangular air injection ports is tunable to adjust fuel-air mixing in the assembly to achieve low NOx emissions.
The recitation “at least one of the plurality of circular fuel injection ports or at least one of the plurality of rectangular air injection ports is tunable to adjust fuel-air mixing in the assembly to achieve low NOx emissions (intended use)” is directed to an intended use for at least one of the plurality of circular fuel injection ports or at least one of the plurality of rectangular air injection ports. 
Dean in view of Khan’s at least one of the plurality of circular fuel injection ports 22, 23 or at least one of the plurality of rectangular air injection ports 20, 21 is capable of being tuned to adjust fuel-air mixing in the assembly to achieve low NOx emissions.  Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  
Regarding claim 16, Dean in view of Khan teaches the invention as claimed and discussed above in claim 11, and Dean further teaches 
the assembly comprises a gas turbine engine (Abstract).


Response to Arguments
Applicant's arguments, 06/10/2021, with respect to U.S.C. 103 rejections of claims 1-20 have been fully considered but are moot because the arguments do not apply to the new combination of the same references used in the previous Office Action necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
 Regarding the 35 U.S.C. 103 rejections of independent claims 4, 9, and 18:
Applicant argues (pp. 11-12 of Remarks) that prior art Khan’s location of the air and fuel injection ports are arranged in a reversed arrangement, which is different from the claimed invention, and therefore can’t be used in the rejection.
However, prior art Khan teaches it was known to use a substantially rectangular configuration of the air injection port 6 (Fig. 5) downstream of the fuel injector 4 ([0026] teaches that configurations of passages 6 and 4 can be circular, oval, or rectangular.  Furthermore, Khan is used for its teachings that the air and fuel injection ports can have multiple configurations which are equivalent to each other, and not for its arrangement configuration. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a rectangular configuration for each said air injection port  20,21 in Dean, as taught by Khan, since it has been held that a simple substitution of one known element, in this case, oval air injection ports 20, 21 of Dean, for another, in this case, rectangular air injection ports 6 of Khan, to obtain predictable results, in this case, provide air downstream of fuel into a mixer,  is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741